Dismissed and Memorandum Opinion filed June 20, 2006








Dismissed and Memorandum Opinion filed June 20, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00048-CV
____________
 
JUDY COX CROOK F/K/A JUDY COX SWATE, Appellant
 
V.
 
CHERYLE R. JOHNSTON, RECEIVER, Appellee
 

 
On Appeal from the 309th District
Court
Harris County, Texas
Trial Court Cause No.
88-11010
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 30,
2004.  The appeal was dismissed for want
of prosecution on March 24, 2005, because appellant had not made payment
arrangements for the clerk=s record.  The clerk=s record was filed on April 4,
2005.  On April 8, 2005, Appellant filed
a motion for rehearing that was granted. 
The appeal was  reinstated on July
14, 2005.  After the reporter=s record and a supplemental clerk=s record were filed, appellant=s brief was due December 19, 2005.




On December 22, 2006, appellant requested an extension of
time to file her brief.  An extension was
granted until January 18, 2006.  On
January 24, 2006, appellee moved to dismiss the appeal for want of prosecution
because no brief had been filed by appellant. 
On March 9, 2006, the motion was granted and the appeal dismissed.
On April 12, 2006, appellant filed a motion for extension of
time to file motion for rehearing, along with a brief.  The motion for extension of time was granted,
the motion for rehearing was granted, and appellant=s brief was ordered filed.
On May 23, 2006, appellant was ordered to return the record
by June 2, 2006, so appellee could prepare her brief.  On June 5, 2006, appellee filed a motion to dismiss
the appeal for want of prosecution because appellant failed to comply with this
court=s order of  May 23, 2006, resulting in another
delay.  As of this date, the record has
not been returned.
Accordingly, appellee=s motion to dismiss is granted.
The appeal is ordered dismissed.
 
 
/s/        Justice Hudson
 
Judgment rendered and Memorandum
Opinion filed June 20, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore. (J.,
Fowler Dissents without an opinion).